Citation Nr: 0920618	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of in-service exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied a claim for service connection for diabetes mellitus, 
type II and kidney stones associated with herbicide exposure.  
In April 2008, the issue of entitlement to service connection 
for diabetes mellitus, type II was remanded for further 
development.  

As noted in the April 2008 remand, the Veteran never 
submitted a claim for entitlement to service connection for 
kidney stones.  While the RO initially adjudicated this issue 
in the November 2004 rating decision, it later noted in the 
August 2005 statement of the case (SOC) that it had 
erroneously addressed this issue because no claim for service 
connection for kidney stones was ever raised by the Veteran.  
For this reason, and because the Veteran has not since 
expressed a desire to appeal such a claim, this issue is 
clearly not before the Board and need not be adjudicated.  

In August 2007, a video hearing was held before the 
undersigned Veterans Law Judge at the Houston, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
the record reflects that he did set foot in the Republic of 
Vietnam during the Vietnam Ear; exposure to herbicides 
therein is presumed.

2.  Diabetes mellitus, type II is presumed to be causally or 
etiologically related to his military service.



CONCLUSION OF LAW

Service connection for diabetes mellitus, type II is 
warranted.  See 38 U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
the benefit sought on appeal has been granted in full, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include diabetes mellitus, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a "Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran contends that he has diabetes mellitus, type II 
as a result of in-service exposure to herbicides in Vietnam.  
See Claim, March 2004.  Specifically, the Veteran alleges 
that he served on the USS Molala ATF 106 (USS Molala) during 
his active duty.  See hearing transcript, August 2007.  He 
contends that, while he was aboard the ship, it anchored near 
the coast of Vietnam.  Id.  He alleges that it was his duty 
to transport the captain back and forth from the ship to 
Vietnam on a smaller boat.  Id.  Throughout the course of 
this duty, he claims that he stepped foot onto Vietnam 
several times.  See hearing transcript, August 2007 

A review of the claims folder reflects that the Veteran has a 
current diagnosis of diabetes mellitus, type II.  See VA 
treatment record, November 2003.  

The Veteran's service personnel records reflect that he 
served aboard the USS Molala from March 1968 to October 1969.  
There is no affirmative indication in these records that the 
Veteran stepped foot onto Vietnam for any period of time.  An 
October 2008 response to a request for verification of the 
location of the USS Molala during the period which the 
Veteran served on the ship indicated that there is no 
evidence in the Veteran's file to substantiate any service in 
the Republic of Vietnam.  However, the claims folder also 
contains no evidence specifically indicating that the USS 
Molala did not anchor near the coast of Vietnam or that the 
presence of this ship near Vietnam would have been 
impossible, such as verification of its location elsewhere 
during this time period. 

In fact, the Board notes that the Veteran is entirely 
competent to report having gone ashore in Vietnam, and the 
record shows that the Veteran was awarded a Vietnam Service 
Medal with one Bronze Star, which suggests that the USS 
Molala was in close proximity to Vietnam during the period on 
which he served aboard.  

The Veteran concedes that his alleged presence on land in 
Vietnam was for only very brief periods of time.  However, 
the Board notes that the length of time spent in Vietnam is 
not significant under the regulations governing presumptive 
service connection; rather, it need only be established that 
the Veteran was present at some point while on active duty in 
the Republic of Vietnam during the Vietnam Era.

As noted above, the service records associated with the 
claims file do not verify the Veteran's assertions of setting 
foot on Vietnam.  However, the claims folder contains no 
evidence refuting these assertions either, and applicable 
regulations do not require that his presence on land in 
Vietnam be verified by the service department.  Therefore, as 
travelling back and forth to Vietnam by small boat is an 
activity which the Veteran is competent to report, and such 
activities are not inconsistent with the overall nature and 
circumstances of the Veteran's service at that time as 
documented in the claims file, the Board will resolve all 
reasonable doubt in favor of the Veteran and concede in-
service exposure to herbicides.  As such, the Veteran is 
entitled to a grant of service connection for his diabetes 
mellitus, type II on a presumptive basis.




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, as a result of in-service exposure to herbicides is 
granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


